DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 03/05/2021, claims 1-18 have been cancelled; claims 21-38 have been newly added. Claims 19 and 20 have been amended. Claims 19-38 are currently pending. 
The previous rejections under 101 as claiming the “same invention” as co-pending application 16/555,958 has been withdrawn since the previous claims of 1-18 that were subject to these statutory double patenting rejections currently cancelled. But, the current amended claims may be subject, though, to non-statutory double patenting rejections as the claim limitations show similarities with little variations (see the compared claims limitations put in the below table). 
Information Disclosure Statment
The Information Disclosure Statement dated 03/05/2021 is acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 19 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending application number 16/555,958.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar system for providing a multifunctional utility box for a charging system for rechargeable vehicles with a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location.


Claim 19 of the instant application 16/378,217
Claim 1,3,5 of co-pending application 16/555,958
19. A charging system for rechargeable vehicles comprising: 
a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity containing the utility equipment(); and 
a charging rack including charging locations sized to receive said rechargeable vehicles and electrically connected to said utility box(), 
wherein the charging rack receives power from a power source disposed within the interior cavity of the utility box().
disposing a charging rack so as to be electrically connected to a utility box that houses and provides access to utility equipment, the charging rack including charging locations sized to receive said rechargeable vehicles; wherein the utility box is fixed at an outdoor location and includes one or more external surfaces that enclose an interior cavity containing the utility equipment, the charging rack receiving power from a power source disposed within the interior cavity of the utility box.
1. A system for providing a multifunctional utility box, the system comprising: 
a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity containing the utility equipment; and an electronic display disposed on a first surface from among the one or more external surfaces.
3. The system… wherein the … is disposed within the interior cavity of the utility box.
5. The system … wherein … receives power from a power source disposed within the interior cavity of the utility box.
an electronic display on the utility box; a charging rack including one or more locking mechanisms connected to the power at the utility box; and a wireless adapter connected to the power at the utility box.
14. The modular system … wherein the charging rack includes spaces for more than one type of vehicle.
17. The modular system … wherein the charging rack includes one or more wired connections for charging vehicles.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

s 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013/0030920) in view of Prosser et al. (US 8,963,481). 
With respect to claims 19, 25 and 38, Wu et al. (Hereinafter, Wu) discloses a charging system for rechargeable vehicles (charging system 102 for a vehicle such as 108; Para. # 0010, 0074) comprising: a utility box; and a charging rack (Fig. 1, 104/124) including charging locations sized to receive said rechargeable vehicles and electrically connected to said utility box (Para. # 0086, 0081, 0073-0074; Figs. 1-3). 


    PNG
    media_image1.png
    560
    726
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    626
    763
    media_image2.png
    Greyscale

WU, however, does not expressly disclose the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior containing the utility equipment.
Prosser et al (Hereinafter, Prosser) discloses, on the other hand, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity (Fig. 13B, interior cavity, such as 1310, 212) containing the utility equipment (13B and other related figures describes utility box having storage racks and compartment door-outdoor location or separate from other utility parts, such as storage shelf 1314, compartment 1310 and rack location 1312)(see figure 13b description below).

    PNG
    media_image3.png
    529
    748
    media_image3.png
    Greyscale

 	WU and Prosser are analogous art because they are from the same field of endeavor namely power charging and distribution apparatus and charging service vehicles. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a utility box or equipment being fixed outdoor location that includes external surfaces system to the power charging and distribution apparatus of WU in view of the teachings of Prosser as place at an outdoor location help separate the utility system from other power receiving elements to effectively control the multifunctional unity easily and the different enclosures help organize the utility elements, such as the charge cable compartment, as in 1318, and battery compartment 1316, etc. for easy. Access.

With respect to claim 20, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the charging rack includes an RFID sensor and at least one light sensor (See Para. # 0070).
With respect to claims 21, 22 and 36-37, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the charging rack charges said rechargeable vehicles using the received power (see Para. # 0073 and 0074).  
With respect to claim 23, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the charging rack powers the locking mechanism by providing the received power to an electromagnet that holds one or more of said rechargeable vehicles to the charging rack (see Para. # 0060).  
With respect to claim 24, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the charging rack powers the locking mechanism by actuating a mechanical lock with the received power (see Para. # 0072).  
With respect to claim 26, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the power source is connected to an electric grid (Para. # 0024, 0045 connected to electrical grid).  
With respect to claim 27, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the power source is connected to a solar panel or battery of the utility box (Para. # 0047: can also connected to solar or battery of the utility box).  
With respect to claim 28, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses further comprising a wireless router configured to provide a wireless network centered at the utility box (Para. # 0048 and 0068).  
With respect to claim 29, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the wireless router is disposed within the interior cavity of the utility box (Para. # 0065).  
With respect to claim 30, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the wireless router receives power from the power source (see Para. # 0067 and 0089 including figure 2).  
With respect to claims 31-33, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the charging rack powers a locking mechanism using the received power, and the locking mechanism is connectable to other devices via the wireless network (see Paras. # 0048, 0020).  
With respect to claim 34, the combined references of Wu and Prosser disclose the charging system as described above, further Wu discloses wherein the wide area network access point comprises a fiber optic connection (see Para. # 0048, 0056 and 0110). 
Response to Arguments

Applicant’s arguments filed in the remarks of 03/05/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859